VAN GRAAFEILAND, Circuit Judge,
concurring in result:
The almost complete inviolability of arbitrators’ awards can be justified only by ensuring the existence of impartial and able arbitrators. I do not question the impartiality of the arbitrator in the instant case. I quote the following excerpt from the arbitrator’s opinion so that the reader may make his own decision concerning the arbitrator’s ability.
The Grievant immediately accepted the suggestion that he participate in a residential rehab program, and he did, indeed, successfully complete it. Additionally, he voluntarily surrendered his guns to the county police authorities. During the *899hearing, he was observed as repentant and sincere. I believe him when he testified that he was sorry for what he had done, that “Fve started my life over again”, and “I’m confident that it won’t happen again.” I think he’s been reformed. He committed wrong, and admitted it. He did not refuse responsibility, or shift the blame onto someone else. He pretended no innocence. He was fully accountable for his actions; did what he could to make things right; and now wants to start over. He has forsworn alcohol and abnegated guns. He has fully accepted the human gift of accountability and free will, and perhaps this is why he was an exemplary employee to both Edwards and its predecessor. His immediate rehabilitation and contrition speak strongly in his favor.
The second mitigation issue requires a search for any proximate contributing cause to Grievant’s misbehavior. Unfortunately, the Grievant’s coworkers are immediately implicated. The bookkeeper was aware that Grievant was “disabled from performing his job”. Another coworker testified that he was “concerned about Grievant’s condition.” What did they do to help? At one point, they took him upstairs to the office and fed him coffee. Anything else? Nothing! Why? One said he “didn’t call for help, because it wasn’t my responsibility.” The other said, “Its not my responsibility to call management.” Instead, they stood by and allowed him to continue to act out, to the point of helping him put packages in his car and letting him drive away. This man was suffering, and it was obvious, and no co-worker had the state of mind to call for help. This is appalling. We are our brother’s keeper, and I believe that this nonchalant attitude directly contributed to the perpetuation of Grievant’s behavior. Had his co-workers acted more responsibly, and called for help, or otherwise intervened (could one of them have driven the Grievant to a hospital, clinic or home?), perhaps Grievant’s misconduct would have been constricted or restrained. In any event, I indignantly find this attitude of “its not my job” a “heinous” deviation from a positive and productive team spirit, far more dangerous and potentially more damaging, because a deep-seated “every man for himself’ attitude places the interests of the enterprise someplace other than first. If I were management, my enlightened self-interest would cause me to excoriate those who allowed the Grievant to embarrass the company by claiming that “its not my responsibility”. Perhaps the interdependence of the corporate community requires more emphasis. If the store was burning down, would it have been their responsibility to help? If so, there is no perceptible difference between the store burning down and the manager being incapacitated. Such an attitude is antithetical to the corporate interests, and resulted in harm not only to the company, but to the Grievant as well. Had the Grievant caused harm while driving away from the store in his condition, those who argued that “its not my job” would now have blood on their hands, and maybe the company, as well, for playing any role in the inculcation of this apathetic attitude. At his time of need, the manager of the store was forsaken. When he needed help, what he got was detachment and avoidance.
For these reasons, I think that the discipline to be visited upon the Grievant must be mitigated by principles of compassion. The essence of compassion is being able to imagine one’s self in another’s position; the better to become sensitive to the suffering and welfare of others. Compassion incorporates the concepts of mercy, pity and justice. It is a tempering of how we feel by a rational sense of how we would like to be treated if we were in the same spot. In discharging the Grievant, he was condemned as being abjectly unworthy; tainted forever by his misdeeds—a pernicious, draconian remedy. Absolutely no thought was given to his proven dedication or the circumstances which led to this point. No compassion; just a cold heart; any vision of fairness beclouded by a perception of self-righteous zeal. Frankly, I don’t think the human resources manager would like to have been treated that way nor, for that matter, any of the others who sat in judgment. I think the Grievant ought to have been given an opportunity to *900reclaim his dignity, through rehabilitation and restoration to his job.
I think that Grievant’s reinstatement will have a positive impact on the employment staff in the development of team spirit, for it will teach the value that is placed on dedication. It will demonstrate that the spirit exhibited by the Grievant is rewarded, and that rehabilitation is possible. It will portray an employer that is fair-minded and compassionate; not vengeful or overbearing.
Because my colleagues wisely reversed the award of attorney’s fees, I concur in the result.